386 U.S. 269
87 S. Ct. 1018
18 L. Ed. 2d 38
CITY OF GALVESTON et al.v.UNITED STATES et al.
No. 827.

The ATCHISON, TOPEKA & SANTA FE RY. CO. et al.
v.
UNITED STATES.
No. 828.
Supreme Court of the United States
March 13, 1967
Harold E. Spencer and Nuel D. Belnap, for appellants City of Galveston and others.
Don McDevitt, Sterling W. Steves, Harvey Huston and Milton E. Nelson, Jr., for appellants Atchison, Topeka & Santa Fe Ry. Co. and others.
Solicitor General Marshall, Assistant Attorney General Turner, Howard E. Shapiro, Irwin A. Seibel, Robert W. Ginnane and Leonard S. Goodman, for the United States and others.
Frank A. Leffingwell, for appellees Nueces County Nav. Dist. No. 1 and others.
PER CURIAM.


1
The motion to affirm is granted and the judgment is affirmed.